Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended claims 1, 9, and 15 to obviate the claim objections as stated  in the non-final rejection dated January 20, 2022.  Applicant has also amended claim 10 to include a period and the objection is rescinded.  Applicant has also amended claim 13 which now depends on claim 9 and therefore the objection is rescinded.  Applicant has also amended claim 1 to include the statement that the a print job is submitted to a print engine and therefore the 35 USC 101 rejection is rescinded for claim 1.  Applicant has included the word “non-transitory” to claims 1 and 9 which obviates the 35 USC 101 rejection for non-statutory subject matter.  Applicant has amended the claims over the prior art to include language of the objected to claim language of claim 4 to the independent claims 1 and 15.  Applicant has amended the claims over the prior art to include language of the objected to claim 8 to the independent claim 9.  Applicant’s arguments filed on 4/18/2022 are fully considered and are persuasive. The rejections of independent claims 1, 9 and 15 and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116